USDC IN/ND case 2:20-cv-00373-PPS-JEM document 14 filed 11/04/20 page 1 of 4


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

PEOPLE OF THE UNITED STATES OF                    )
AMERICA REPUBLIC, CHRISTOPHER                     )
CANNON:BEY,                                       )
                                                  )
                     Plaintiffs,                  )
                                                  )
       vs.                                        ) CAUSE NO. 2:20-CV-373-PPS-JEM
                                                  )
CITY OF CHICAGO, et al.,                          )
                                                  )
                     Defendants.                  )

                                   OPINION AND ORDER

       An “Emergency Application for National Writ of Prohibition and Motion for

Preliminary Injunction and Restraining Order and Declaratory Relief” was filed in this

case by Plaintiffs, The People of the United States of America Republic. The request was

filed by and through their “President” – Christopher-Cannon: Bey against more than 20

defendants including Illinois Governor J.B. Pritzker, the City of Chicago, and Chicago

Mayor Lori Lightfoot. [DE 1.] The memorandum in support is an exhausting 94 pages

long and it contains many allegations and arguments that are difficult to decipher. [DE

2.] As best I can tell, Plaintiffs seem to be complaining that people of Moorish descent

are being unlawfully arrested in Chicago and across the country and police vehicles

allegedly purchased by the Moorish American taxpayers have been unlawfully seized.

This motion is infirm for a number of reasons.

       First, Plaintiffs have not filed a complaint in this case. A complaint sets forth each

cause of action in a plain and simple manner, and establishes how this court has
USDC IN/ND case 2:20-cv-00373-PPS-JEM document 14 filed 11/04/20 page 2 of 4


jurisdiction over the controversy and why venue is appropriate. “Federal courts are

courts of limited jurisdiction.” Int’l Union of Operating Eng’rs, Local 150, AFL-CIO v.

Ward, 563 F.3d 276, 280 (7th Cir. 2009) (citation omitted). Unless a complaint alleges

complete diversity of citizenship among the parties and an amount in controversy

exceeding $75,000, or raises a federal question, the case must be dismissed for want of

jurisdiction. Smart v. Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802 (7th Cir. 2009).

       In the instant motion, Plaintiffs seem to argue that the Court has both federal

question jurisdiction and diversity jurisdiction [DE 2 at 18-20], but the allegations are

extremely confusing and difficult to discern. For example, in support of the assertion

that the basis for jurisdiction is diversity of citizenship, Plaintiffs state “Moorish’s

American Nationals of the United States of America Republic, are not citizens of the

Union States Society, but are the natural people of the Continental United States,

“U.S.A.” being Part and Partial of the U.S. Federal Government to which the Union

States is obligated. The Constitutions of the two nations, in conjunction with treaties,

are the working tools for adjudication in jurisdictional argument, procedures and

venue. The United States of America Republic Constitution is in Full alignment with

U.S. Constitution.” [DE 2 at 19-20.] I have no idea what that means. The motion, which

alleges incidents in Chicago and all over the country, leaves me wondering how I have

subject matter jurisdiction over this controversy. What’s more, even if some claim was

somehow actionable, it is entirely unclear why venue would be appropriate in the




                                               2
USDC IN/ND case 2:20-cv-00373-PPS-JEM document 14 filed 11/04/20 page 3 of 4


Northern District of Indiana. But in all events, without a complaint to elucidate these

issues, I can’t be sure I have jurisdiction to rule on the motion.

       Second, respectfully, many of the assertions Plaintiffs make in this motion are

fantastical and delusional. For example, Plaintiffs state, “The Morocco Treaty of Peace

and Friendship of 1787 was superseded in 1836 ART. 2. This is where the permanent

allegiance of Moorish Americans to the United States of American government stems.”

[DE 2 at 21.] Additionally, they claim “Defendants are continually denying the

Plaintiff’s right to use their Titles of Nobility by arresting them for giving false or

fictitious names. These acts by the Defendants violate 1933 Resolution 75 (Religious

titles).” [Id.] I just don’t know what any of that means. As the Seventh Circuit has

noted, “[s]ometimes . . . the facts alleged in the complaint are so nutty (‘delusional’ is

the polite word) that they’re unbelievable, even though there has been no evidentiary

hearing to determine their truth or falsity.” Gladney v. Pendleton Corr. Facility, 302 F.3d

773, 774 (7th Cir. 2002); Felton v. City of Chicago, 827 F.3d 632, 635 (7th Cir. 2016)

(allegations are frivolous if they are “clearly baseless,” “fanciful,” “fantastic,”

“delusional,” “irrational,” or “wholly incredible”) (quoting Denton v. Hernandez, 504

U.S. 25, 32–33 (1992)). Unfortunately, the motion presently before me falls into this

category.

       Third, Plaintiffs have styled this motion so that Christopher: Cannon-Bey is

representing the People of the United States of America Republic as well as a class and

subclass of similarly situated persons. Pro se parties may only represent themselves;


                                               3
USDC IN/ND case 2:20-cv-00373-PPS-JEM document 14 filed 11/04/20 page 4 of 4


they cannot bring suit on behalf of others. Hernandez v. City of Chicago, No. 10 C 7544,

2011 WL 149455, at *2 (N.D. Ill. Jan. 14, 2011) (citing 28 U.S.C. § 1654; Nocula v. UGS

Corp., 520 F.3d 719, 725 (7th Cir. 2008)). In other words, Christopher: Cannon-Bey, a

non-lawyer, cannot represent another individual or an organization.

       ACCORDINGLY:

       The “Emergency Application for National Writ of Prohibition and Motion for

Preliminary Injunction and Restraining Order and Declaratory Relief” [DE 1] is

DENIED. The Motion to Amend Briefing to Add Additional Defendants [DE 6] and

Plaintiffs Motion to Amend Briefing to Add Additional Background Information and

Defendants [DE 11] are also both DENIED. Because there are no other matters pending

in this case, the Clerk is ORDERED to close the case.

ENTERED: November 4, 2020.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             4
